 IIn theMatterof JOHN LANG, DORA A. LANG,J. ROBERT LANG, MARIEM. LANG, WM. ALLEN LANG, ANDMILDREDC. LANG, A CO-PARTNER-SHIP D/B/A THE LANG COMPANYandUNITED AUTOMOBILEWORKERSOF AMERICA,LOCAL No. 966, C. I. O.Case No. R-5004.-Decided March 26, 19.43Jurisdiction:metal products manufacturing industry.Ipvestigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees in company's fabricating shops, excluding supervisory and clericalemployees ; shift bosses excluded in view of their supervisory functions ;unarmed watchmen included over company's objection.Mr. John Lang,of Salt-Lake City, Utah, for the Company.Messrs. A. H. Peterson,andC. L. Casebolt,both of Salt Lake City,Utah, for the A. F. L.Mr. Wyndham Mortimer,of Salt Lake City, Utah, for the. C.'I. O.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by United Automobile Workersof America, Local No. 966, C. I. 0., herein called the C. I. 0., allegingthat a 'question affecting commerce had arisen concerning the repre-sentation of employees of John Lang, Dora A. Lang, J. Robert Lang,Marie M. Lang, Wm. Allen Lang, and Mildred C. Lang, a Co-Partnership doing business as The Lang Company, Salt Lake City,Utah, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before WillardY. Morris, Trial Examiner. Said hearing was held at Salt LakeCity, Utah, on March 10, 1943.The Company, the C. I. 0., and UtahMetal Trades Council A. F. L., herein called the A. F. L., appeared,participated, and were afforded full opportunity to be heard, to48 N. L. It. B., No. 78.640 THE LANG COMPANY641'examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record-in the case, the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Lang Company is a copartnership engaged in the fabricatingand sale of various types of steel, sheet and plate products, includingtruck bodies, tanks, flotation cells, loading bins, stake and breachingand heat chambers.The Company sold fabricated products valuedat approximately $500,000, in 1942, approximately 15 percent of whichwas shipped to points outside the State of Utah.During the same.period the Company purchased approximately 5,000 tons of steel,representing 90 percent of the raw materials and supplies used by it,from points outside the State of Utah. In addition to the above-described activities the Company is engaged in the distribution, sale,and servicing of mining, milling, and smelting, and other industrialequipment and machinery.During 1942 the Company sold and dis-tributed equipment and machinery valued at approximately $2,000,000,all of which was shipped to points outside the State of Utah.TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDUnited Automobile Workers of America, Local No. 966, is a labororganization affiliated with the Congress of Industrial Organizationsadmitting to membership employees of the Company.Utah Metal Trades Council is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about February 12, 1943, the C. I. O. made a claim upon theCompany, alleging that it represented a majority of its employeesand requesting recognition as exclusive bargaining agent for the em-ployees.The Company, through its general manager, refused to grantthe recognition sought.Statements of the Regional Director and the Trial Examiner, intro-duced into evidence at the hearing, indicate that the .C. I. O. and the 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. F. L. each represents a substantial number of employees in the unithereinafter found appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE'APPROPRIATE UNITAll parties generally agreed that the appropriate unit should con-sist`of allproduction and maintenance employees in the Company's,fabrication shops excluding supervisory and clerical employees.How-,ever, the C. 1. 0. and the Company would exclude shift bosses, whereasthe A. F., L. would include them within the appropriate unit.TheCompany wouldalso excludethe watchmen from the appropriate unit,whereas both labor organizations would- include them.-The shiftbosses areworking foremen who do not have the powerto hire or discharge.However, they have the power to recommendsuch action, and the record discloses that their recommendations todischarge are generally accepted as final.The A. F. L. contends thatthe shift bosses should be included within the unit inasmuch as theywork with tools, and points to the fact that in this area the A. F. L.has usually included working foremen within the units sought by it.The record shows that these employees may or may not, from day today, work with tools.According to the manager of the Company,there is no way of ascertaining the amount of time spent by the shiftbosses at purely supervisory duties.They are hourly paid employees,receiving approximately 20 percent more than the employees underthem.'We agree with the contention of the Company and the C. I. 0. thatthese employees are supervisory, and we shall exclude them from theunit hereinafter found appropriate.The Company employs two unarmed watchmen, who it contendsshould be excluded because of the fact that tliey are not actually partof the production and maintenance group.Their functions are topatrol the plant and watch for burglary and fire.They also performcertain janitorial duties. , They are not armed or deputized.Bothlabor organizations would include them within the appropriate' unit.'The Regional Director reported that the C. I. 0 submitted 60 application cards contain-ing apparently genuine signaturesForty-eightof these cards bore names appearing uponthe Company's pay roll of February 13, 1943He further reported that theA F L sub-nutted 59 designation cards, all of which bore apparently'genuine signaturesFifty-threeof the cards bole names appearing upon,the above-mentioned pay roll.At thehearing the Trial Examiner reported that the, C I O. submitted an assignmentcard bearing the apparently genuine signature of a person whose name appeared uponthe pay roll above-mentioned.At thesame time,the A.F. L submitted two designationcards bearing apparently genuine original signaturesThe names on these cards,appearedon the above-mentioned pay roll.. THE 'LANG COMPANY643Since the watchmen are not engaged in specialized plant-protectionduties, and both organizations desire to represent them, we shall in-clude them within the appropriate unit.We find that all production and maintenance employees in the Com-pany's fabricating 'shops, including watchmen; but excluding super-visory and clerical employees and shift bosses, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction 'ofElection, subject to the limitations, and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,Act, and pursuant to Article III, Section 9i of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with John Lang,Dora A. Lang, J. Robert Lang, Marie M. Lang, Wm. Allen Lang, andMildred ' C. Lang, a Co-Partnership doing business as The LangCompany, Salt Lake City, Utah, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twentieth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause, to determine whether,they desire to be represented by United Automobile Workers ofAmerica, Local No. 966, affiliated with the C. I. O. or by Utah MetalTrades Council, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.521247-43-vol 48--42